Ogden J.
The appellant was indicted with one Charles Sheppard, for an assault upon Charles Beasley, with intent to commit murder. The appellant was put upon his trial and convicted of an aggravated assault; and from the judgment of conviction he has appealed. The indictment is sufficient in form to charge an offense, and it charges the offense for which he was tried sufficiently definite, and the court did not err in overruling the exceptions to the same.
Neither did the court err in refusing to permit Charles Sheppard to testify in behalf of his co-defendant; they were jointly indicted for the same offense, and under Article 1826, Paschal’s Digest, neither could testify for the other, unless he had been tried and acquitted. On the trial of this case the evidence of appellant’s guilt *738was not very strong, and was to some extent conflicting, but we are not prepared to say that there was not sufficient evidence to support the verdict of the jury and the judgment of the court. And as the court below did not think proper to grant a new trial with all the witnesses and facts before it, we are disinclined to disturb that judgment here. It is therefore affirmed.
Affirmed.